Title: To James Madison from George W. Erving, 14 December 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 14 December 1805, Madrid. “Private No 6.” “I wrote to you in great haste unofficially on the 27th. Ulto. to announce some telegraphic news which had just been Received from Paris. It did not however prove to be well founded. The annexed may be depended upon as I had it from the Prussian Minister who Received it from his Court yesterday, & by the French mail to day it is confirmed. One letter which I have received from a private individual to day mentions that the guns in Paris had been fired on this occasion; if so, it is not improbable that the Preliminaries are signed.
          “You will certainly receive more correct & probably quicker intelligence from Paris than ⟨I⟩; can possibly transmit to you from hence; yet ⟨b⟩;eing informed that a vessel is on the point ⟨of⟩; departure from Cadiz, at such a critical moment, ⟨I⟩; ⟨c⟩;an not omit the chance of conveying this to you.”
          Adds in a postscript: “Messrs Talyrand, Studion, & de Guilai sont reunis a Brunn pour y traiter de la paix avec l’autriche. Messrs Haugwitz devoit aussi s’y’ rendre, & on croit que sous peu des jours le paix pourrait etre faite.”
        